Title: From George Washington to Philip Schuyler, 30 January 1780
From: Washington, George
To: Schuyler, Philip


          
            My dear Sir,
            Hd Qrs Morris town 30th Jan. 80
          
          Your fair daughter, for whose visit Mrs Washington & myself are greatly obliged, did me the honr to present your favor of

the [ ] Instt—for which and the several useful hints (if it should be in my power to extend my views to St Johns) contained in it, you have my hearty thanks—To the several matters for investigation, mentioned in my letter of the 25th Ulto, permit me to add a further enquiry into the place and manner of securing the enemys Vessels on lake Champlain. this is become essential from accidental information recd the other day which, though not delivered as authentic, has at least the semblance of truth—it is that the enemy during the frost scuttle & sink their vessels under the Guns of St Johns—Should this be the fact there is not an object to compensate the fatiegue, hardships, and risks to which troops must be exposed in such an enterprize (if other matters shd answer) nor could I stand justified for exposing them to these, or the public to the expence, which would arise from the expedition.
          I am perfectly in sentiment with you respecting the policy of making friends of those Indians we have lately chastised & all others & of the expediency of doing it at this time—The hour of victory, we are informed by Lord North is the time for negotiation—That hour so far as they are concerne⟨d⟩ is come—& it would be wrong, in my judgment, to force them, irrecoverably, into the Arm⟨s⟩ of the enemy. To compel a people to remain in a state of desperation & keep them at enmity with Us, when no good is to be expected from it & much evil may follow is playing with the whole game against Us. If any security therefore can be had of their Aid (if circumstances should require it)—or neutrality under all circumstances we should, by being rid of a dangerous & distressing Foe (which they certainly are) be relieved of a heavy expence, and acquire more freedom to our arms in other quarters—and, which is a consideration of no small weight, must embarrass the enemy not a little in the field—the cabinet. & at negotiation if matters come to this.
          How far my good Sir would it be practicable if the Indians should be disposed to more than a neutrality, either by themselves or with the aid of a few Men in disguise, to sieze the Fortress of Niagara? a proof like this, of returning friendship, would be interesting & masterly; but from the numbers adequate to the execution of such a plan who must be brought acquai⟨n⟩ted with the scheme it, more than probably wd be known to the Ene[m]y & of course be defeated. Next to this, would it be possible to

surprise it ourselves, without their aid (or with the assistance of a few trusty guides only before the frost breaks up) by a rapid movement of an adequate number of Men in sleds from Fort Schuyler? The enterprize, more than probably, would be very unexpected, & consequen⟨t⟩ likely, on that account, to succeed if the Wood Creek—onondago River—& border of the lake ontario were in such a state as not to impede the progress of Slaies with proper degree of rapidity.
          If there are obstacles in the way of either of these projects which may seem too difficult to be surmountd, cannot some successful attempt be made by a detachment from the garrison at Fort Schuyler—The Indians—or a party of both—on the Vessels in lake ontario which are, I believe, usually laid up at buck Island?
          I need not tell you that these are crude, undigested thoughts, thrown out more with a view of learning your sentiments of them, than as the result of deliberate thinking—If you should hold a treaty, or have a meeting with the Indians such information may be derived from the most intelligent of them, as to shew how practicable either of the projects here mentioned is.
          There is no doubt but that Lake Champlain is sufficiently closed—but how long may we expect it to continue so? Will the Snow be any impediment to the Passage of Slaies to St Johns? Is it known whether the borders of Lake Ontario (especially the hither side wch is the most exposed to the boisterous Winds) are ever so frozen as to admit a passage for Slaies? What may be the difficulties of getting from Fort Schuyler to Oswego?
          Since the date of my last we have had the virtue & patience of the Army put to the severest trial—Sometimes it has been 5 or Six days together without bread. at other times as many days without meat—& once or twice two or three days without either—I hardly thought it possible, at one period, that we should be able to keep it together, nor could it have been done but for the exertions of the Magistrates in the several Counties of this State, on whom I was obliged to call—expose our situation to them—& in plain terms declare that we were reduced to the alternative of disbanding or catering for ourselves unless the Inh[abitan]ts would afford us their aid—I allotted to each County a certn proportion of flour or grain, & a certain Number of Cattle, to be delivered on certain days—& for the honor of the Magistrates &

good disposition of the people I must add that my requisitions were punctually complied with & in many Counties exceeded nothing but this great exertion could have saved the army from dissolution, or starving; as we were bereft of every hope from the Commissaries. at one time the Soldiers eat every kind of horse food but Hay. Buck Wheat, common wheat, Rye, & Indn Corn was the composition of the Meal which made their bread—As an army they bore it with a most heroic patience—but sufferings like these accompanied by the want of Cloaths, Blankets &c. will produce frequent desertions in all armies & so it happend with us tho it did not excite a single mutiny.
          I hope your advice to Colo. Van schaick respecting the diminution of Horses has had the desired effect, otherwise I shall follow it by an order—I strictly enjoined this upon General Heath at the Highland Posts & Genl Poor at Danbury—& made it a first object with the main army the moment It got to this ground; the necessity of it being apparent.
          I furnished Mr Van Ranselaer with a flag to convey a Letter to New York requesting leave to go in which was a necessary compliance with the rules of the enemy—No answer is yet receivd but every aid on my part shall be given to comply with your request when it is.
          I have the pleasure to inform you that Miss Schuyler is well as you will probably learn from her own pen as she has promised to give me a letter to put under my cover to you. Mrs Washington & the Gentn of my family join in best respects & good wishes and I am with sincere regard and affectn Dr Sir Yr Most Obedt & oblig⟨ed⟩ Servt
          
            G. W——n
          
        